Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2014/0180099 A1), and further in view of Lv (2012, IEEE).
Regarding claims 1 and 8, Rothberg teaches a synthetic focusing ultrasound imaging method, including:
activating a plurality of elements of an ultrasound probe to transmit plane waves multiple times [0175 beamforming …performed on the transmitting side; 0178 “beamforming is used, any suitable type of beam may be formed. Examples of beams that may be formed include … plane waves”; 0251 “The transmitted signals may be received at 1706 by the activated sensor element. … at which the next sensor element of the array 102b may be activated, and the method may be repeated.”], wherein transmit apodizations [0176 apodization, for example by weighting signals transmitted and/or received in any suitable manner to reduce sidelobes] formed in each event that the plurality of elements transmit plane waves correspond to a corresponding row in a [measurement matrix] [0277 “… an irregular (e.g., random) arrangement of ultrasound elements may be effectively created by operating only a subset of ultrasound elements of an arrangement, 
after each plane wave transmission, activating all elements of the ultrasound probe to receive echo signals to obtain channel data [0245 “At any given time, one or more of the elements of the array 102b may be activated and configured as sensors to receive signals 1602 transmitted from the elements of the array 102a. While that sensor is activated, a scan of the elements of the array 102a may be performed, whereby each of the elements in the scan sequence transmits one or more waveforms that the activated sensor may be configured to receive. Elements 104 of array 102a may be scanned in any suitable way.”];
recovering a [focusing] channel dataset [0140 [b]eamforming may facilitate focused evaluation of a point of interest within the volume enclosed by the arrays.; 0382 “The memory may store instructions which may be executed by the processor 3208 to control operation of the arrangements of ultrasound elements and/or to reconstruct one or more images of the subject 3204.”] by utilizing a compressed sensing reconstruction algorithm [0329 “Reconstruction processes taking into account the geometry of an imaging system may utilize any suitable algorithms…”] according to the channel dataset and the [measurement] [0010 “Alternatively or additionally, in some embodiments, compressive sensing (sometimes termed compressed sensing) 
beamforming [0375 …beamforming may be implemented according to embodiments of the present application. Information about the beam may be used in the reconstruction process. For example, the beam type may impact the geometry of the system, and therefore the above-described A matrix. Accordingly, in some embodiments, the A matrix may be computed to reflect the type of beam chosen for image reconstruction.”] the [focusing] channel dataset [0105 2D ultrasound arrays of 20, 32, 100, 200, 500, 512, and 1024 elements are described; 0119 for purposes of explanation, be configured as a sensor for receiving ultrasound signals. As shown, the ultrasound element 108 may be configured to receive ultrasound signals from each of ultrasound elements 110, 112, 114, and 116 (e.g., among others) of array 102a, as illustrated by the corresponding rays.] to generate an ultrasound image [0180 generate one or more reconstructions (e.g., reconstructed images).].
Rothberg teaches selecting a random subset of ultrasound elements which are stored in a matrix for compressive sensing image reconstruction and beamforming/focusing but does not explicitly use the terms measurement matrix nor synthetic focusing. Lv uses the term measurement matrix [pg. 758, col. 2 – pg. 759, col. 1 bridging The CS theory demonstrates that the sparse signal x can be reconstructed from M = cK linear measurements by the measurement matrix Φ which is incoherent with Ψ… The paper [7], shows that when the measurement matrix Φ is a random matrix, the signal has high probability to be reconstructed. Thus the measurement matrix should be randomized. This is the key point for AIC framework based on CS theory.] and synthetic 
It would have been obvious to randomize the subset of ultrasound elements used and alternatively randomize the measurement matrix as taught by Rothberg and Lv respectively because using only a subset of transducer elements or a subset of measurements (randomly selected) allows compressive sensing image reconstruction to obtain a good quality image even though fewer resources where used to capture the image.
Regarding claim 11, Rothberg also teaches the apparatus according to Claim 10, wherein the sparse basis is a wavelet basis [0358 “For example, the sparsity domain may be a three-dimensional basis including, but not limited to, a three-dimensional generalization of any type of discrete cosine basis, discrete sine basis, wavelet basis, or any other type of sparsifying domain known in the art.”].
Regarding 12, Rothberg also teaches the apparatus according to Claim 10, wherein the first calculation module calculates the sparse representation of the signal to be recovered by utilizing a l1 norm minimum solution method [0359 “This formulation of compressive sensing is sometimes called the basis pursuit method and comprises optimizing an l1 norm subject to an equality constraint.”].


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2014/0180099 A1) and Lv (2012, IEEE) as applied to claims 1 and 8 above, and further in view of Kawagishi (US 2002/0022780 A1).
Regarding claims 2 and 9, Rothberg does not explicitly teach … and yet Kawagishi teaches the method according to Claim 1, wherein the random distribution is a random distribution ranging from 0 to 1 [0111 “The transmission element distribution in the transmission aperture of the ultrasonic probe 12 is called a sparse distribution. This sparse distribution pattern may be regularly distributed in accordance with Gaussian distribution or may be distributed in random. In this manner, an advantageous effect similar to a transmission weighting in which the transmission sound pressure of each of the elements described above is changed at the same time can be achieved by changing the density of the sparse distribution.”].
It would have been obvious to replace the random distribution of Rothberg, with the Gaussian distribution of Kawagishi so that the range of values may be scaled to whatever value is desired from starting with the unity distribution.

Claims 3-7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2014/0180099 A1) and Lv (2012, IEEE) as applied to claims 1 and 8 above, and further in view of Nogueira-Nine (US 2014/0247181 A1) and Zeitzew (US 2003/0142587 A1).
Regarding claims 3 and 10, Rothberg does not explicitly teach … and yet Nogueira-Nine teaches the method according to Claim 1, wherein the recovering a synthetic focusing channel dataset further includes: calculating a sparse representation of a signal to be recovered by utilizing the compressed sensing reconstruction algorithm according to the channel dataset, the 
It would have been obvious to substitute the compressive sensing approach of Boctor with that of Nogueira-Nine because computing the inverse of a sparse matrix is well known to those in the art of numerical analysis (Zeitzew) [0037 “ultrasound based robot position estimation”; 0117 “…where A.sup.+ is the Moore-Penrose pseudo-inverse of A. Efficient methods of computing the Moore-Penrose pseudo -inverse of a sparse matrix are well known to those in the art of numerical analysis. The iteration can be continued until sufficient convergence is detected (e.g., by monitoring the norm of the state correction .parallel..DELTA.[right arrow over (x)].parallel.), or until divergence is detected in the pathological case (e.g. too many iterations as a result of not enough valid measurements)”].
Regarding claim 4, Rothberg as modified by Nogueira-Nine teaches the method according to Claim 3, wherein the sparse basis is a wavelet basis [0047 “The theory of CS basically states that a sparse signal x of length N in certain basis can be recovered exactly with high probability from only M measurements”].
Regarding claim 5, Rothberg as modified by Nogueira-Nine teaches the method according to Claim 3, wherein the calculating a sparse representation of a signal to be recovered is performed by utilizing a L norm minimum solution method [claim 11 The radar apparatus as claimed in claim 1, wherein said processor is configured to apply a l1-norm minimization algorithm for solving a l1-regularization problem existing when applying compressive sensing.].
Regarding claims 6 and 13, Rothberg as modified by Zeitzew teaches the method according to Claim 3, wherein a measurement signal extracted from the channel dataset in a slow time domain is normalized [0056 “If no gain control is utilized in the analog/digital converter 112/122 or the signal is not hard-limited, the amplitude of the matched filter output may scale with the amplitude of the received signal. To mitigate this effect, the algorithm can be slightly modified to normalize the matched filter output by the autocorrelations of the received and ideal signals…”] before the calculating a sparse representation of a signal to be recovered [0097 “…its average value can be modeled as a time-varying random constant. So at any given instant in time, the speed of sound in air is assumed constant throughout the service volume, but is expected to vary ( slowly) in time.”]; and wherein one or more values are recovered from a result of the inverse sparse transform after performing the inverse sparse transform [0116-0117 “…inverse of the sparse matrix…”]. 
Regarding claim 7, Rothberg as modified by Nogueira-Nine teaches the method according to Claim 1, wherein in response to determining an element in a mtn row and a nt column in each matrix in the channel dataset is 0, an element in a mt row and ant column in each matrix in the synthetic focusing channel dataset is set to 0 directly [0059 “…here it is assumed that the number of targets or reflectivity points is limited and therefore sparse in the spatial domain, i.e. only some coefficients ai in the vector will be non-zero:”].

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2014/0180099 A1) and Lv (2012, IEEE) as applied to claims 1 and 8 above, and further in view of Reeves (IEEE, 1999).
Regarding claim 14, Rothberg does not explicitly teach … and yet Reeves teaches the apparatus according to Claim 8, wherein in response to determining an element in a mth row and a nth column in each matrix in the channel dataset is 0, an element in a mth row and a nth column in each matrix in the synthetic focusing channel dataset is set to 0 directly [pg. 266 “Given a matrix , with column rank , and an observation vector, find the best least-squares solution to with at most nonzero components…”; pg. 267 col. 2 – pg. 268 col. 1 bridging “If A is sparse, we simply eliminate the elements corresponding to column k to obtain the updated A. If A is an operator, then the operation…can be obtained from Ax simply by setting element k of x to zero.”].
It would have been obvious to modify the reconstruction of Rothberg, with the setting element k to zero as taught in Reeves so that the inverse (analogous to multiplication/division) is avoided.

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. The office focuses on argument pertaining to the combination of Rothberg and Lv discussed on pg. 13 of remarks.
Rothberg teaches apodization by weighting signals transmitted to reduce sidelobes [0176], and that any suitable subset of source elements of an arrangement of elements may be activated [0258], where this can include random operation of only a subset of ultrasound elements [0277]. This language appears to meet the argued limitations.
Lv teaches an ultrasound imaging made by the synthetic transmit aperture method (STA) [pg. 761, col. 1] where the measurement matrix is randomized [pg. 759, col. 1]. The effect in Rothberg is that a random subset of transmit apodizations is created. Therefore the office cannot see how referring to these random transmit activations using the specific terminology of a random measurement matrix provides for an allowable claim because apparently it is understood in the art that a measurement matrix should be random.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See CN10290478 (Feng.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645